DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s amendment filed September 22, 2022. Claims 1-3,7-10,13-14,16-26 are pending, in which claims 21-26 have been newly added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 1-3,7-10,13-14,16-26 are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Han (2019/0236997).
Re-claim 1, Han teaches (at Fig 5; paragraph 37; Figs 1-4, para 28-36; Fig 17, para 62) a display substrate, comprising: a base substrate (as shown in Figs 2-5,17 for panel substrate); a light emitting block (e.g. 11 as shown in Figs 5,2-4,17 for panel substrate; Figs 3-4, paragraphs 32,33,37) on the base substrate, wherein the light emitting block comprises a plurality of light emitting units (e.g. several of two adjacent pixel units P in Fig 4, para 33; Figs 3-5), and each of the light emitting units comprises a plurality of light emitting points (Figs 5,1-2; para 37,28-31 for sub-pixels 111); a plurality of branch leads (30 in Fig 5, para 37), wherein each of the plurality of branch leads 30 extends in a first direction (Fig 5, horizontal first direction), wherein one of the plurality of branch leads 30 is connected to at least one of the plurality of light emitting points (as shown in Fig 5), the plurality of branch leads comprise a first lead (e.g. a top lead 30 in Fig 5) and a second lead (e.g. another lead 30 adjacent and next to the top lead 30 in Fig 5), the plurality of light emitting points comprise a first light emitting component (e.g. one of LEDs of R, G, B; Figs 1-5, para 32-36,28)  and a second light emitting component (e.g. other one adjacent to the one of LEDs of R, G, B; Figs 1-5, para 32-36,28), the first light emitting component and the second light emitting component are adjacent to each other (as shown in Fig 5) and are arranged in the first direction, the first lead 30 goes across the first light emitting component and is connected to the second light emitting component, the second lead (another 30 in Fig 5) goes across the second light emitting component and is connected to the first light emitting component, and the first lead (30 in Fig 5) and the second lead (another 30 in Fig 5) are two different leads.  Re-claim 2, wherein a length of the branch lead (e.g. the top lead 30 in Fig 5)  in the first direction is greater than a length of at least one of the plurality of light emitting points (e.g. length of one of LEDs of R, G, B subpixels; Figs 1-5, para 32-36,28) in the first direction.  Re-claim 3, wherein a length of the branch lead (30 in Fig 5) in a second direction is less than a length of each of the plurality of light emitting points (e.g. length of one of LEDs of R, G, B subpixels; Figs 1-5, para 32-36,28; where the branch leads 30 are located inside and within the LED’s area) in the second direction, the second direction intersects the first direction.
 Re-claim 7, further comprising a plurality of driving leads (Fig 5, vertical driving leads located at both side edges of panel substrate in Figs 1,5), wherein each of the plurality of driving leads extends in a second direction (vertical second direction), wherein the driving lead is electrically connected to the at least one of the plurality of light emitting points (e.g. one of a LED of R, G, B; Figs 1-5, para 32-36,28) through at least one of the plurality of branch leads 30 and configured to receive a driving signal from a driving circuit (21 in Fig 5, para 37), the second direction intersects the first direction, wherein an orthographic projection of the driving lead on the base substrate is located outside (as shown in Fig 5 at both side edges) an orthographic projection of the light emitting block 11 on the base substrate.
Re-claim 8, wherein the driving lead (Fig 5, vertical driving leads located at both side edges of panel substrate in Figs 1,5) is electrically connected to the branch lead (30 in Fig 5) through a first connection point (Fig 5 at the intersection or corner bending of the horizontal branch lead 30 and the vertical driving lead located at side edges), and an orthographic projection of the first connection point on the base substrate is located outside (as shown in Fig 5, at side edge boundaries) the orthographic projection of the light emitting block on the base substrate.
Re-claim 9, wherein the branch lead (30 in Fig 5) is connected to the at least one of the plurality of light emitting points (e.g. one of LEDs of R, G, B subpixels; Figs 1-5, para 32-36,28) through a second connection point (as shown in Fig 5, solid dots on the branch lead 30 as a second connection point), and an orthographic projection of the second connection point on the base substrate is located within (as shown in Fig 5, located within and inside) the orthographic projection of the light emitting block 11 on the base substrate.   Re-claim 10, wherein a same branch lead (e.g. the top lead 30 in Fig 5) is connected to all the light emitting points (all of LEDs of sub-pixels R; Figs 1-5, para 32-36,28) which are connected to the same driving lead (e.g. the vertical driving lead located at the most left) in an extending direction of the branch lead (30 in Fig 5).
Re-claim 13, wherein the plurality of light emitting units (e.g. several of two adjacent pixel units P in Fig 4, para 33) comprise a plurality of first light emitting units (e.g. two adjacent pixel units P in Fig 4, para 33), and each of the first light emitting units comprises a plurality of first light emitting points (first LEDs of R, G, B sub-pixels; Figs 1-5, para 32-36,28), which are located at a plurality of predetermined positions in the first light emitting unit, respectively; and the plurality of driving leads (Fig 5, vertical driving leads located at both side edges of panel substrate in Figs 1,5) comprise a plurality of first driving leads (Fig 5, e.g., vertical driving leads located at left side edge of panel substrate in Figs 1,5), and each of the plurality of first driving leads is electrically connected to first light emitting points (first LEDs of R, G, B sub-pixels; Figs 1-5, para 32-36,28) located at a same predetermined position in respective first light emitting units and configured to receive a first driving signal from the driving circuit (21 in Fig 5, para 37).
Re-claim 14, wherein the plurality of light emitting units (e.g. several of two adjacent pixel units P in Fig 4, para 33) further comprise a plurality of second light emitting units (e.g. other two adjacent pixel units P in Fig 4, para 33), wherein each of the second light emitting units comprises a plurality of second light emitting points (second LEDs of R, G, B sub-pixels; Figs 1-5, para 32-36,28), which are located at a plurality of predetermined positions in the second light emitting unit, respectively; and the plurality of driving leads (Fig 5, vertical driving leads located at both side edges of panel substrate in Figs 1,5) comprise a plurality of second driving leads (Fig 5, e.g., vertical driving leads located at right side edge of panel substrate in Figs 1,5), and each of the plurality of second driving leads is electrically connected to second light emitting points (second LEDs of R, G, B sub-pixels; Figs 1-5, para 32-36,28) located at a same predetermined position in respective second light emitting units and configured to receive a second driving signal from the driving circuit (21 in Fig 5, para 37).
  Re-claim 16, wherein the plurality of first light emitting units (e.g. two adjacent pixel units P in Fig 4, para 33) and the plurality of second light emitting units (e.g. other two adjacent pixel units P in Fig 4, para 33) are alternately arranged in the second direction (as shown in Fig 5, where the light emitting units arranged in an array).
Re-claim 17, wherein the plurality of branch leads (30 in Fig 5, para 37) comprise a plurality of first branch leads (e.g. top leads 30 in Fig 5) and a plurality of second branch leads (e.g. bottom leads 30 in Fig 5), wherein the first branch leads and the second branch leads are arranged in the second direction, respectively (as shown in Figure 5 in vertical direction) wherein the first driving lead (Fig 5, e.g., vertical driving leads located at left side edge of panel substrate in Figs 1,5) is electrically connected to the first light emitting points (first LEDs of R, G, B sub-pixels; Figs 1-5, para 32-36,28) located at the same predetermined position in the respective first light emitting units through the plurality of first branch leads, respectively, and the second driving lead (Fig 5, e.g., vertical driving leads located at right side edge of panel substrate in Figs 1,5) is electrically connected to the second light emitting points (second LEDs of R, G, B sub-pixels; Figs 1-5, para 32-36,28) located at the same predetermined position in the respective second light emitting units through the plurality of second branch leads, respectively.
Re-claim 18, wherein the light emitting block (e.g. 11 as shown in Figs 5,2-4,17 for panel substrate; Figs 3-4, paragraphs 32,33,37) is a single light emitting block or a plurality of light emitting blocks (e.g. 11 as shown in Figs 5,2-4,17 for panel substrate; Figs 3-4, paragraphs 32,33,37) arranged in a matrix form (as shown in Fig 5 for an array), the plurality of first light emitting units (e.g. two adjacent pixel units P in Fig 4, para 33)   in the light emitting block are arranged in a matrix form, and the plurality of second light emitting units (e.g. other two adjacent pixel units P in Fig 4, para 33) in the light emitting block are arranged in a matrix form, and the plurality of first light emitting points (first LEDs of R, G, B sub-pixels; Figs 1-5, para 32-36,28) in each first light emitting unit are arranged in a matrix form (as shown in Fig 5 for an array), and the plurality of second light emitting points (second LEDs of R, G, B sub-pixels; Figs 1-5, para 32-36,28)in each second light emitting unit are arranged in a matrix form (as shown in Fig 5 for an array).

Re-claim 19, Han teaches (at Fig 5; paragraph 37; Figs 1-4, para 28-36; Fig 17, para 62) a display apparatus, comprising: a display substrate, wherein the display substrate comprises: a base substrate (as shown in Figs 2-5,17 for panel substrate); a light emitting block (e.g. 11 as shown in Figs 5,2-4,17 for panel substrate; Figs 3-4, paragraphs 32,33,37) on the base substrate, wherein the light emitting block comprises a plurality of light emitting units (e.g. several of two adjacent pixel units P in Fig 4, para 33; Figs 3-5), and each of the light emitting units comprises a plurality of light emitting points (Figs 5,1-2; para 37,28-31 for sub-pixels 111); a plurality of branch leads (30 in Fig 5, para 37), wherein each of the plurality of branch leads 30 extends in a first direction (Fig 5, horizontal first direction), wherein one of the plurality of branch leads 30 is connected to at least one of the plurality of light emitting points (as shown in Fig 5), the plurality of branch leads comprise a first lead (e.g. a top lead 30 in Fig 5) and a second lead (e.g. another lead 30 adjacent and next to the top lead 30 in Fig 5), the plurality of light emitting points comprise a first light emitting component (e.g. one of LEDs of R, G, B; Figs 1-5, para 32-36,28)  and a second light emitting component (e.g. other one adjacent to the one of LEDs of R, G, B; Figs 1-5, para 32-36,28), the first light emitting component and the second light emitting component are adjacent to each other (as shown in Fig 5) and are arranged in the first direction, the first lead 30 goes across the first light emitting component and is connected to the second light emitting component, the second lead (another 30 in Fig 5) goes across the second light emitting component and is connected to the first light emitting component, and the first lead (30 in Fig 5) and the second lead (another 30 in Fig 5) are two different leads.  
Re-claim 20, Han teaches (at Fig 5; paragraph 37; Figs 1-4, para 28-36; Fig 17, para 62) 
a method for driving a display apparatus, the display apparatus comprising: a display substrate,  wherein the display substrate comprises: a base substrate (as shown in Figs 2-5,17 for panel substrate); a light emitting block (e.g. 11 as shown in Figs 5,2-4,17 for panel substrate; Figs 3-4, paragraphs 32,33,37) on the base substrate, wherein the light emitting block comprises a plurality of light emitting units (e.g. several of two adjacent pixel units P in Fig 4, para 33; Figs 3-5), and each of the light emitting units comprises a plurality of light emitting points (Figs 5,1-2; para 37,28-31 for sub-pixels 111); a plurality of branch leads (30 in Fig 5, para 37), wherein each of the plurality of branch leads 30 extends in a first direction (Fig 5, horizontal first direction), wherein one of the plurality of branch leads 30 is connected to at least one of the plurality of light emitting points (as shown in Fig 5), the method comprising: receiving a driving signal from a driving circuit 21 (Fig 5, para 37) through the branch lead 30, the plurality of branch leads comprise a first lead (e.g. a top lead 30 in Fig 5) and a second lead (e.g. another lead 30 adjacent and next to the top lead 30 in Fig 5), the plurality of light emitting points comprise a first light emitting component (e.g. one of LEDs of R, G, B; Figs 1-5, para 32-36,28)  and a second light emitting component (e.g. other one adjacent to the one of LEDs of R, G, B; Figs 1-5, para 32-36,28), the first light emitting component and the second light emitting component are adjacent to each other (as shown in Fig 5) and are arranged in the first direction, the first lead 30 goes across the first light emitting component and is connected to the second light emitting component, the second lead (another 30 in Fig 5) goes across the second light emitting component and is connected to the first light emitting component, and the first lead (30 in Fig 5) and the second lead (another 30 in Fig 5) are two different leads.   
Re-claim 21, wherein an orthographic projection (as shown in Fig 5) of the first light emitting component (e.g. the one of LEDs of R, G, B subpixels; Figs 1-5, para 32-36,28) on the base substrate overlaps with an orthographic projection of the first lead (e.g. a top lead 30 in Fig 5) on the base substrate, and an orthographic projection of the second light emitting component (e.g. other one adjacent to the one of LEDs of R, G, B subpixels; Figs 1-5, para 32-36,28) on the base substrate overlaps with an orthographic projection of the second lead (e.g. another lead 30 next to the top lead 30 in Fig 5) on the base substrate.
Re-claim 22, wherein an overlap size of the first light emitting component (e.g. one of a LED of R, G, B subpixels; Figs 1-5, para 32-36,28) and the first lead (e.g. a top lead 30 in Fig 5) in the first direction is equal to a size of the first light emitting component in the first direction, and an overlap size of the second light emitting component (e.g. other one adjacent to the one of LEDs of R, G, B; Figs 1-5, para 32-36,28) and the second lead (e.g. another lead 30 next to the top lead 30 in Fig 5, where sizes of the top lead 30 and the another lead 30, and sizes of the components are similar) in the first direction is equal to a size of the second light emitting component in the first direction.
Re-claim 23, wherein the plurality of light emitting points further comprise a third light emitting component (e.g. another one of LEDs of R, G, B subpixel; Figs 1-5, para 32-36,28), wherein the third light emitting component, the first light emitting component (e.g. the one of a LED of R, G, B; Figs 1-5, para 32-36,28), and the second light emitting component (e.g. the other one adjacent to the one of LEDs of R, G, B; Figs 1-5, para 32-36,28) are arranged in sequence in the first direction (Fi5 in horizontal direction), and the first lead 30 is connected to the third light emitting component (as shown in Fig 5).
Re-claim 24, wherein the plurality of light emitting points further comprise a third light emitting component (another one of LEDs of R, G, B subpixel; Figs 1-5, para 32-36,28; for example, a fourth LED from a left side, in Fig 5) and a fourth light emitting component (other one adjacent to the another one of LEDs of R, G, B subpixel; Figs 1-5, para 32-36,28; for example, a fifth LED from a left side, in Fig 5), wherein the third light emitting component (another one of LEDs), the first light emitting component (the one of LEDs; for example, a first LED from a left side, in Fig 5), the second light emitting component (the other one adjacent to the one of LEDs; for example, a second LED from a left side, in Fig 5), and the fourth light emitting component (for example, the fourth LED from a left side, in Fig 5) are arranged in sequence in the first direction (Fig 5 in horizontal direction), the first lead (top lead 30 in Fig 5) is connected to the third light emitting component, and the second lead (e.g. another lead 30 adjacent and next to the top lead 30 in Fig 5) is connected to the fourth light emitting component.
Re-claim 25, wherein two light emitting points that are arranged in the first direction (Fig 5 in horizontal direction) and in a same light emitting block (e.g. same block 11, as shown in Figs 5,2-4) are connected to two driving leads 30 (Fig 5, vertical driving leads located at both side edges of panel substrate in Figs 1,5) arranged at opposite sides (Fig 5, opposite side edges) of the light emitting block, respectively.
Re-claim 26, wherein the first lead (top lead 30 in Fig 5) is not connected to the first light emitting component (the one of LEDs; for example, a first LED from a left side, in Fig 5), and the second lead (e.g. another lead 30 adjacent and next to the top lead 30 in Fig 5) is not connected to the second light emitting component (the other one adjacent to the one of LEDs; for example, a second LED from a left side, in Fig 5).
 

 Double Patenting  
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3,7-10,13-14,16-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-20 of U.S. Patent No. 11,271,065 in view of  Han (2019/0236997). Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim 8 substantially recite limitations of the present application claims 1,19 for a display substrate or apparatus, comprising: a base substrate; a light emitting block on the base substrate, wherein the light emitting block comprises a plurality of light emitting units, and each of the light emitting units comprises a plurality of light emitting points; a plurality of branch leads, wherein each of the plurality of branch leads extends in a first direction, wherein one of the plurality of branch leads is connected to at least one of the plurality of light emitting points, wherein patent claim 8 recites a plurality of branch leads including a first branch lead and a second branch lead, wherein the first branch lead is connected to a first light emitting point including the first light emitting component, and wherein the second branch lead is connected to a second light emitting point including the second light emitting component.  Patent claims 12 recites every limitations of the application claim 19.  Patent claim 17 recites every limitations of the application claim 19.  Patent claim 3 recites every limitations of the application claim 15.  Patent claim 2 recites every limitations of the application claim 14. Patent claim 4 recites every limitations of the application claim 16. Patent claims 1 and 10 recite every limitations of the application claim 18.  Patent claim 8 recites every limitations of the application claim 17.  Patent claim 10 recites the method as in the application claim 20.  Patent claim 12 recites a display apparatus as recited in claim 19.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a length as recited in application claims 2-3 for the branch lead in relation to other light emitting units and points in order to arrange and provide an orthographic projection of the leads on the base substrate.
	Patent claim 8 already recites the plurality of branch leads including a first branch lead and a second branch lead, wherein the first branch lead is connected to a first light emitting point including the first light emitting component, and wherein the second branch lead is connected to a second light emitting point including the second light emitting component, but does not recite the first lead goes across the first light emitting component and is connected to the second light emitting component, and the second lead goes across the second light emitting component and is connected to the first light emitting component.
	However, Han teaches (at Fig 5; paragraph 37; Figs 1-4, para 28-36; Fig 17, para 62) a display substrate comprising a light emitting block (e.g. 11 as shown in Figs 5,2-4,17 for panel substrate; Figs 3-4, paragraphs 32,33,37) on the base substrate, wherein the light emitting block comprises a plurality of light emitting units (e.g. several of two adjacent pixel units P in Fig 4, para 33; Figs 3-5), and each of the light emitting units comprises a plurality of light emitting points (Figs 5,1-2; para 37,28-31 for sub-pixels 111); a plurality of branch leads (30 in Fig 5, para 37), wherein each of the plurality of branch leads 30 extends in a first direction (Fig 5, horizontal first direction), wherein one of the plurality of branch leads 30 is connected to at least one of the plurality of light emitting points (as shown in Fig 5), the plurality of branch leads comprise a first lead (e.g. a top lead 30 in Fig 5) and a second lead (e.g. another lead 30 adjacent and next to the top lead 30 in Fig 5), the plurality of light emitting points comprise a first light emitting component (e.g. one of LEDs of R, G, B; Figs 1-5, para 32-36,28)  and a second light emitting component (e.g. other one adjacent to the one of LEDs of R, G, B; Figs 1-5, para 32-36,28), the first light emitting component and the second light emitting component are adjacent to each other (as shown in Fig 5) and are arranged in the first direction, the first lead 30 goes across the first light emitting component and is connected to the second light emitting component, the second lead (another 30 in Fig 5) goes across the second light emitting component and is connected to the first light emitting component, and the first lead (30 in Fig 5) and the second lead (another 30 in Fig 5) are two different leads.  Han also teaches the display substrate/apparatus and method thereof, as applied to claims 1-3,7-10,13-14,16-26, in the above rejection under 35 U.S.C. 102(a)(1) to claims 1-3,7-10,13-14,16-26, and fully repeated herein.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display substrate of the Patent by having the first lead going across  the first light emitting component and connected to the second light emitting component, and the second lead going across the second light emitting component and connected to the first light emitting component, as taught by Han. 
This is because of the desirability to provide electrical connection between one particular lead to one light emitting component and another electrical connection between another lead to other light emitting component, thereby facilitating the design and electrical connections of the components in manufacture the display substrate/apparatus.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Response to Amendment  
Applicant's Amendment filed September 22, 2022and remarks thereof with respect to claims 1-3,7-10,13-14,16-26 have been considered but are moot in view of the new ground(s) of rejection
*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822